  Case 16-04699         Doc 42     Filed 01/07/19 Entered 01/07/19 08:27:16              Desc Main
                                      Document Page 1 of 3


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 16-04699
         RAVON CARTRELL BAILEY

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 02/15/2016.

         2) The plan was confirmed on 04/05/2016.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
06/14/2016.

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 10/09/2018.

         6) Number of months from filing to last payment: 31.

         7) Number of months case was pending: 35.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 16-04699         Doc 42      Filed 01/07/19 Entered 01/07/19 08:27:16                    Desc Main
                                      Document Page 2 of 3



Receipts:

        Total paid by or on behalf of the debtor              $5,487.00
        Less amount refunded to debtor                           $69.02

NET RECEIPTS:                                                                                    $5,417.98


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                $4,000.00
    Court Costs                                                              $0.00
    Trustee Expenses & Compensation                                        $237.84
    Other                                                                    $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                $4,237.84

Attorney fees paid and disclosed by debtor:                    $0.00


Scheduled Creditors:
Creditor                                      Claim         Claim            Claim       Principal      Int.
Name                                Class   Scheduled      Asserted         Allowed        Paid         Paid
AT&T                            Unsecured      1,977.00            NA              NA            0.00       0.00
BRISTOL WEST INSURANCE COMPAN Unsecured           125.00           NA              NA            0.00       0.00
CBNA                            Unsecured         266.00           NA              NA            0.00       0.00
CHASE BANK                      Unsecured      1,521.00            NA              NA            0.00       0.00
CITIBANK                        Unsecured         266.00           NA              NA            0.00       0.00
CITY OF CHICAGO DEPT OF FINANCE Unsecured      7,500.00     13,835.24        13,835.24          91.85       0.00
City of Chicago Dept of Law     Unsecured         730.00           NA              NA            0.00       0.00
CITY OF CHICAGO PARKING BUREAU Unsecured             NA            NA              NA            0.00       0.00
COMMONWEALTH EDISON             Unsecured      1,696.00       1,695.71        1,695.71           0.00       0.00
COOK COUNTY DEPT OF REVENUE Priority              103.50           NA              NA            0.00       0.00
CREDIT ACCEPTANCE CORP          Secured       15,000.00           0.00            0.00           0.00       0.00
CREDIT ACCEPTANCE CORP          Unsecured     15,000.00     10,694.88        10,694.88          71.00       0.00
CREDITORS DISCOUNT & AUDIT      Unsecured      1,087.00            NA              NA            0.00       0.00
Emergency Med Specialist II     Unsecured         810.00           NA              NA            0.00       0.00
FIRST PREMIER BANK              Unsecured         435.00           NA              NA            0.00       0.00
INTERNAL REVENUE SERVICE        Priority          383.44        500.00          500.00        500.00        0.00
INTERNAL REVENUE SERVICE        Unsecured            NA           0.00            0.00           0.00       0.00
MIDWEST TITLE LOANS             Secured        1,000.00       2,066.35        2,066.35           0.00       0.00
NAVIENT SOLUTIONS INC           Unsecured      7,633.00     13,098.84        13,098.84          86.96       0.00
NAVIENT SOLUTIONS INC           Unsecured      8,378.00       8,512.39        8,512.39          56.51       0.00
NAVIENT SOLUTIONS INC           Unsecured     17,894.00     18,336.35        18,336.35        138.54        0.00
NAVIENT SOLUTIONS INC           Unsecured     20,551.00     20,979.73        20,979.73        158.51        0.00
Osi Collect                     Unsecured         221.00           NA              NA            0.00       0.00
SALLIE MAE INC                  Unsecured      4,271.00            NA              NA            0.00       0.00
ST IL TOLLWAY AUTHORITY         Unsecured         500.00           NA              NA            0.00       0.00
STATE COLLECTION SERVICE        Unsecured          63.00           NA              NA            0.00       0.00
STATE COLLECTION SERVICE        Unsecured         221.00           NA              NA            0.00       0.00
T MOBILE                        Unsecured         935.00           NA              NA            0.00       0.00
UNITED STUDENT AID FUNDS INC    Unsecured     12,783.00     11,563.89        11,563.89          76.77       0.00




UST Form 101-13-FR-S (09/01/2009)
  Case 16-04699         Doc 42      Filed 01/07/19 Entered 01/07/19 08:27:16                Desc Main
                                       Document Page 3 of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00                $0.00            $0.00
       Mortgage Arrearage                                     $0.00                $0.00            $0.00
       Debt Secured by Vehicle                                $0.00                $0.00            $0.00
       All Other Secured                                  $2,066.35                $0.00            $0.00
 TOTAL SECURED:                                           $2,066.35                $0.00            $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                            $0.00              $0.00              $0.00
        Domestic Support Ongoing                              $0.00              $0.00              $0.00
        All Other Priority                                  $500.00            $500.00              $0.00
 TOTAL PRIORITY:                                            $500.00            $500.00              $0.00

 GENERAL UNSECURED PAYMENTS:                             $98,717.03            $680.14              $0.00


Disbursements:

         Expenses of Administration                             $4,237.84
         Disbursements to Creditors                             $1,180.14

TOTAL DISBURSEMENTS :                                                                        $5,417.98


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 01/07/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
